DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “first driver circuit configured to generate at least one of the plurality of first control signals” and the “second driver circuit configured to generate the sweep signal and at least one of the plurality of second control signals” in Claim 5; and the “first circuit to generate one second control signal…” and the “second circuit… configured to generate the sweep signal…” in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al. (hereinafter “Shigeta” US 2018 / 0301080) in view of Ishizuka (US 2009 / 0167649).

As pertaining to Claim 1, Shigeta discloses (see Fig. 4A with Fig. 18) a display module (see (1800) in Fig. 18) comprising:
a display panel (500) in which a plurality of pixels (100) each comprising a plurality of sub-pixels (i.e., R, G, B sub-pixels) are disposed on a plurality of row lines (see (S) in Fig. 18 corresponding to (Scan) in Fig. 4A; see Page 9, Para. [0145]-[0149]); and
a driver configured (see (300, 200) in Fig. 18; and see Fig. 4A) to:
set a pulse width modulation (PWM) data voltage (see (Vw, Vw_ON) in Fig. 4A) to the plurality of sub-pixels (see (10) in Fig. 4A) included in the plurality of row lines (see (Scan) in Fig. 4A) in a row line sequence (see (Scan(1), Scan(2), etc.) in Fig. 4A),
apply a sweep signal (see (Vsweep) in Fig. 4A), which is a voltage signal sweeping between two different voltages (see Fig. 4A), to sub-pixels (10) among the plurality of sub-pixels (10) that are included in at least some consecutive row lines (Scan) among the plurality of row lines (Scan), and
drive the display panel (500) to cause the sub-pixels (10) included in the at least some consecutive row lines (Scan) to emit light based on the PWM data voltage (again, see (Vw, Vw_ON) in Fig. 4A; see Page 3 through Page 4, 

	Shigeta does not explicitly disclose that the sweep signal is applied to sub-pixels in the row line sequence.  In this regard, Shigeta further does not disclose that the sub-pixels emit light in the row line sequence.
	However, in the same field of endeavor, Ishizuka discloses (see Fig. 2 and Fig. 4) a display module (10) comprising a display panel (11; see Page 2, Para. [0035]-[0037]) wherein a driver (see (14) along with (12, 13, 15)) is configured to apply a sweep signal (see (Vrmp) in Fig. 4 and (W) in Fig. 2) to sub-pixels (PL) included in at least some consecutive row lines (Y) in a row line sequence, and the driver is further configured to drive the display panel (11) to cause the sub-pixels (PL) included in the at least some consecutive row lines (Y) to emit light in the row line sequence (see Page 3, Para. [0045]-[0049]).  Ishizuka explicitly suggests that by applying the sweep signal to sub-pixels in a row line sequence and correspondingly causing the sub-pixels to emit light in the row line sequence, luminance and gray scale can be controlled in each sub-pixel in each row of the display panel such that image quality deterioration can be reduced, and a light emission period can be prolonged to allow for high-performance and high-accuracy luminance control with reduced power consumption (see Page 4, Para. [0055]-[0058]).  The control of the light emission period is specifically pointed to by Shigeta as a means of improving light emission efficiency (see Page 4, Para. [0053] of Shigeta).


As pertaining to Claim 2, Shigeta discloses (see Fig. 4A with Fig. 18) that the driver is further configured (see (300, 200) in Fig. 18; and see Fig. 4A) to:
during a data setting period (i.e., a Compensation and Writing Period; see Fig. 4A) for one row line (see (Scan) in Fig. 4A) among the plurality of row lines (again, see (S) in Fig. 18 corresponding to (Scan) in Fig. 4A), apply a plurality of first control signals (see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS)) to sub-pixels (10) included in the one row line (again, see (Scan)) and set the PWM data voltage (Vw, Vw_ON) to the sub-pixels included in the one row line (see (Scan)),
during a light emitting period (i.e., a Light Emitting Duration) for the one row line (again, see (Scan) in Fig. 4A), apply a plurality of second control signals (again, see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS)) and the sweep signal (Vsweep) to the sub-pixels (10) included in the one row line (see (Scan)), and
drive the display panel (500) to cause the sub-pixels (10) included in the one row line (see (Scan)) to emit light during a time corresponding to the PWM data voltage (Vw, Vw_ON; again, see Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061]; and see Page 5, Para. [0076] with Page 1, Para. [0003]-[0005] and [0007]).

As pertaining to Claim 3, Ishizuka discloses (see Fig. 2 and Fig. 4) that the driver (see (14) along with (12, 13, 15)) is further configured to apply the plurality of second control signals (see (X, Y, Z) and the other control signals output from controller (15) in Fig. 2 of Ishizuka in combination with (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS) of Shigeta) and the sweep signal (see (Vrmp) in Fig. 4 and (W) in Fig. 2 of Ishizuka in combination with (Vsweep) of Shigeta) to the sub-pixels (PL) included in the one row line (see (Y)) in each of a plurality of light emitting periods (see (Emission) in Fig. 4 of Ishizuka corresponding to Light Emitting Duration of Shigeta) for the one row line (Y),
wherein a first light emitting period (i.e., see any portion of (Emission) in Fig. 4 of Ishizuka corresponding to any portion of the Light Emitting Duration of Shigeta) among the plurality of light emitting periods is temporally consecutive with the data setting period (see Address Period (Tadr) in Fig. 4 of Ishizuka corresponding to the Compensation and Writing Period of Shigeta), and
wherein each of the plurality of light emitting periods (again, see (Emission) in Fig. 4 of Ishizuka corresponding to Light Emitting Duration of Shigeta) includes a preset time interval (see Page 3, Para. [0045]-[0049] of Ishizuka).

As pertaining to Claim 4, Ishizuka discloses (see Fig. 2 and Fig. 4) that the driver (see (14) along with (12, 13, 15)) is further configured to apply a plurality of consecutive sweep signals (see (Vrmp) in Fig. 4 and (W) in Fig. 2 of Ishizuka in combination with (Vsweep) of Shigeta) to the sub-pixels (PL) included in the one row line (see (Y)) in one light emitting period (see (Emission) in Fig. 4 of Ishizuka corresponding to Light Emitting 
wherein the data setting period (see Address Period (Tadr) in Fig. 4 of Ishizuka corresponding to the Compensation and Writing Period of Shigeta) and the one light emitting period (i.e., see any portion of (Emission) in Fig. 4 of Ishizuka corresponding to any portion of the Light Emitting Duration of Shigeta) are temporally consecutive (again, see Page 3, Para. [0045]-[0049] of Ishizuka).

As pertaining to Claim 5, Shigeta discloses (see Fig. 4A with Fig. 18) that the driver (see (300, 200) in Fig. 18; and see Fig. 4A) comprises:
a first driver circuit (i.e., the processor (300) and associated hardware/software) configured to generate at least one of the plurality of first control signals (see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS)); and
a second driver circuit (i.e., the processor (300) and associated hardware/software) configured to generate the sweep signal (Vsweep) and at least one of the plurality of second control signals (see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS); and again, see Page 9, Para. [0145]-[0149] in combination with Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061]).

As pertaining to Claim 6, Shigeta discloses (see Fig. 4A with Fig. 18) that the second driver circuit (see (300, 200) in Fig. 18; and see Fig. 4A) comprises:

a second circuit (i.e., the processor (300) and associated hardware/software) connected to the first circuit (i.e., the processor (300) and associated hardware/software), and configured to generate the sweep signal (Vsweep) based on the one second control signal (see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS)) generated in the first circuit (i.e., the processor (300) and associated hardware/software; and again, see Page 9, Para. [0145]-[0149] in combination with Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061]).

As pertaining to Claim 7, Shigeta discloses (see Fig. 4A with Fig. 18) that the first circuit (i.e., the processor (300) and associated hardware/software) comprises a first output end (see (SWP_ON)) to output the one second control signal (i.e., (SWP_ON)) to the sub-pixels (10) included in the one row line (Scan),
wherein the second circuit (i.e., the processor (300) and associated hardware/software) comprises a transistor (see Fig. 4A) in which a gate terminal is connected to the first output end (see (SWP_ON),
wherein the transistor is configured to, based on the one second control signal (SWP_ON) input through the gate terminal, select and output the sweep signal (Vsweep) to be applied to the sub-pixels (10) included in the one row line (Scan) as an input signal, and


As pertaining to Claim 8, Shigeta discloses (see Fig. 4A with Fig. 18) that the first driver circuit (i.e., the processor (300) and associated hardware/software) and the second driver circuit (i.e., the processor (300) and associated hardware/software) are provided for each of the plurality of row lines (Scan),
wherein each second driver circuit (i.e., the processor (300) and associated hardware/software) comprises a corresponding second circuit (see Fig. 4A), and
wherein input signals (Vsweep) respectively input to corresponding second circuits (again, see Fig. 4A) of the second driver circuits (i.e., the processor (300) and associated hardware/software) corresponding to two consecutive row lines (Scan) among the plurality of row lines (see (Scan)) are the same signals having different phases each other (see (Vsweep) in Fig. 4A and note that input signals (Vsweep) include a decreasing portion and an opposite increasing portion; again, see Page 9, Para. [0145]-[0149] in combination with Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061] of Shigeta).

As pertaining to Claim 9, Shigeta discloses (see Fig. 4A with Fig. 18) that each of the plurality of sub-pixels (i.e., R, G, B sub-pixels) comprises:
an inorganic light emitting element (LED; see Page 4, Para. [0061]); and

wherein the sub-pixel circuit (10) comprises:
a constant current generator circuit (see (VDD) and (11, 12)) configured to provide constant current to the inorganic light emitting element (LED) during the light emitting period (i.e., a Light Emitting Duration), and
a PWM circuit (see the transistors associated with (Vw_ON) and (SWP_ON) in Fig. 4A) to control an amount of time during which the constant current flows in the inorganic light emitting element based on the PWM data (Vw) and the sweep signal (Vsweep; again, see Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061]; and see Page 5, Para. [0076] with Page 1, Para. [0003]-[0005] and [0007]).

As pertaining to Claim 10, Shigeta discloses (see Fig. 4A with Fig. 18) that the constant current generator circuit (see (VDD) and (11, 12)) comprises a first driving transistor (11) and is further configured to provide the constant current to the inorganic light emitting element (LED) while the first driving transistor (11) is turned on in the light emitting period (i.e., a Light Emitting Duration), and
wherein the PWM circuit (see the transistors associated with (Vw_ON) and (SWP_ON) in Fig. 4A) comprises a second driving transistor (see (Vw_ON)), and is further configured to:

based on the second driving transistor (see (Vw_ON)) being turned on by a change in a voltage of the gate terminal of the second driving transistor (again, see (Vw_ON)) according to the sweep signal (Vsweep), turn off the first driving transistor (11; again, see Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061]; and see Page 5, Para. [0076] with Page 1, Para. [0003]-[0005] and [0007]).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,056,047 in view of Ishizuka (US 2009 / 0167649).  Claim 1 of the instant application and Claim 1 of the cited U.S. Patent respectively recite:

Claim 1 of Instant Application
Claim 1 of Cited U.S. Patent
1.  A display module comprising:
a display panel in which a plurality of pixels each comprising a plurality of sub-pixels are disposed on a plurality of row lines; and





a driver configured to:
set a pulse width modulation (PWM) data voltage to the plurality of sub-pixels included in the plurality of row lines in a row line sequence,
apply a sweep signal, which is a voltage signal sweeping between two different voltages, to sub-pixels among the plurality of sub-pixels that are included in at least some consecutive row lines among the plurality of row lines in the row line sequence, and

drive the display panel to cause the sub-pixels included in the at least some consecutive row lines to emit light based on the PWM data voltage in the row line sequence.

a plurality of pixels arranged in a matrix, the plurality of pixels respectively comprising a plurality of sub pixels,

wherein the plurality of sub pixels respectively comprises: 
a light emitting element; and

a PWM pixel circuit configured to control a light emitting duration of the light emitting element based on a pulse width modulation (PWM) data voltage and a sweep voltage, and
wherein a plurality of PWM pixel circuits included in the display panel are driven, for each of row lines of the plurality of pixels, in an order of a data setting period for setting the PWM data voltage and then a light emitting period in which the light emitting element during a duration corresponding to the set PWM data voltage according to a change of the sweep voltage,

wherein the data setting period and the light emitting period are continuous in time, and wherein the data setting period is driven sequentially for each of the row lines.


	The instant application and the cited U.S. Patent both recite a display panel comprising a plurality of sub-pixels disposed on a plurality of row lines (i.e., arranged in an a matrix).  The instant application and the cited U.S. Patent further both recite setting a pulse width modulation (PWM) data voltage to the plurality of sub-pixels and applying a sweep signal to sub-pixels among the plurality of sub-pixels.  The instant application and the cited U.S. Patent also both recite driving the display panel to cause the sub-pixels to emit light based on the PWM data voltage.  
The cited U.S. Patent does not require the “sweep signal” to be applied “in the row line sequence.”  
However, Ishizuka discloses (see Fig. 2 and Fig. 4) a display module (10) comprising a display panel (11; see Page 2, Para. [0035]-[0037]) wherein a driver (see (14) along with (12, 13, 15)) is configured to apply a sweep signal (see (Vrmp) in Fig. 4 and (W) in Fig. 2) to sub-pixels (PL) included in at least some consecutive row lines (Y) in a row line sequence, and the driver is further configured to drive the display panel (11) to cause the sub-pixels (PL) included in the at least some consecutive row lines (Y) to emit light in the row line sequence (see Page 3, Para. [0045]-[0049]).  Ishizuka explicitly suggests that by applying the sweep signal to sub-pixels in a row line sequence and correspondingly causing the sub-pixels to emit light in the row line sequence, luminance and gray scale can be controlled in each sub-pixel in each row of the display panel such that image quality deterioration can be reduced, and a light emission period can be prolonged to allow for high-performance and high-accuracy luminance control with reduced power consumption (see Page 4, Para. [0055]-[0058]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Claim 1 of the cited U.S. Patent can include the claimed sweep signal that is applied to sub-pixels in the row line sequence and the sub-pixels are caused to emit light in the row line sequence, as recited in Claim 1 of the instant application, in order to improve image quality and allow for high-performance and high-accuracy luminance control with reduced power consumption in the manner suggested by Ishizuka.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622